Terminal Disclaimer/Examiner’s Comment
The terminal disclaimer filed on 5/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,550,053; U.S. Patent No. 9,522,263; U.S. Patent No. 9,526,883; U.S. Patent No. 10,029,084; U.S. Patent No. 9,545,507; and U.S. Patent No. 9,522,262 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/23/2020 could either not be found or was not suggested in the prior art of record. With respect to claims 1 and 17, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a microneedle and a plurality of nanostructures located on a surface of the microneedle to project outward from the surface of the microneedle, the nanostructures being arranged in a pattern that comprises a fractal and/or fractal-like geometry; and an siRNA construct in fluid communication with the microneedle, as recited in claim 1; or the feature of a microneedle having a surface on which a plurality of nanostructures are arranged in a pattern that comprises a fractal and/or fractal-like geometry, wherein the nanostructures project outward from the surface of the microneedle, and wherein the microneedle further contains a channel; transporting an siRNA construct from a reservoir through the channel of the microneedle and across the stratum corneum, as recited in claim 17, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No, 2013/0211310 to Bommarito et al., which teaches an engineered surface for a medical article, where the surface has microstructures (120) and nanostructures (140). However, the nanostructures are situated on the surface of the microstructures, and do not themselves project from the surface of the microneedle/medical article directly. Additionally, Bommarito et al. does not specifically teach that the engineered surface can be used with microneedles, or any other very small medical articles or that the nanostructures are arranged in a pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783